Citation Nr: 1142138	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  09-43 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The Veteran served on active duty from June 1970 to March 1972.  The appellant in this case is his surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for the cause of the Veteran's death from kidney cancer.  

A review of the record indicates that at the time of his death, the Veteran had a claim of service connection for kidney cancer pending on appeal.  That appeal has been dismissed by the Board in a separate decision.  See Zevalkink v. Brown, 102 Fed. 3d 1236, 1243-44 (Fed. Cir. 1996) (holding that as a matter of law, appellants' claims do not survive their deaths).  

A review of the record indicates that shortly after the Veteran's death, the appellant filed an application for Dependency and Indemnity Compensation (DIC), which included the issue of entitlement to accrued benefits.  Because the claim of service connection for kidney cancer for purposes of accrued benefits has not been adjudicated by the RO, however, the Board does not have jurisdiction over it and it must be referred to the RO for initial consideration.  

Additionally, as set forth in more detail below, given the theory of causation advanced by the appellant in support of her application for DIC benefits, adjudication of the cause of death issue currently on appeal is potentially impacted by adjudication of the accrued benefits issue.  Because resolution of the cause of death issue is potentially dependent on the outcome of the accrued benefits issue, the two issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Therefore, a remand of the current appeal is necessary.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this appeal, the appellant seeks Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the Veteran's death.  She contends that the disability which caused the Veteran's death, kidney cancer, was causally related to his exposure to environmental toxins in Vietnam, including Agent Orange, kerosene, antimalarial medications, and diesel fuel.  

As set forth above, at the time of his death, the Veteran had a pending claim of service connection for kidney cancer, which he contended was causally related to his exposure to environmental toxins in Vietnam, including Agent Orange, kerosene, antimalarial medications, and diesel fuel.  The RO has not yet adjudicated this claim for purposes of accrued benefits.  Given the theory of causation advanced by the Veteran, resolution of the cause of death issue is potentially dependent on the outcome of the accrued benefits issue.  As the two issues are inextricably intertwined, the appellant's claim of service connection for the cause of the Veteran's death must be held in abeyance, pending adjudication of the accrued benefits issue.  Harris, 1 Vet. App. at 183.  

The Board further finds that in the event the RO is unable to grant the appellant's claim of service connection for kidney cancer for purposes of accrued benefits, additional evidentiary development should be conducted with respect to her claim of service connection for the cause of the Veteran's death.  

In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2011).

Service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Additionally, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2011).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2011).

These enumerated diseases which are deemed to be associated with herbicide exposure are:  AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes; Hodgkin's disease; ischemic heart disease; chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and certain soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  Id.  

The Secretary of VA has determined that a positive association does not exist between other nonspecified diseases and herbicide exposure.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540 (June 8, 2010); 75 Fed. Reg. 81,322 (Dec. 27, 2010).

Additionally, presumptive service connection may not be established under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a) for a cancer listed in 38 C.F.R. § 3.309(e) as being associated with herbicide exposure if the cancer developed as the result of metastasis of a cancer that is not associated with herbicide exposure.  See VAOPGCPREC 18-97, published at 62 Fed. Reg. 37954 (1997); see also Darby v. Brown, 10 Vet. App. 243 (1997).  

In this case, the record shows that the Veteran was diagnosed as having primary renal clear cell carcinoma with pulmonary metastases in January 2004, approximately 32 years after his separation from active service.  According to his certificate of death, he died from that condition in January 2007.  

The service department has verified that the Veteran served in the Republic of Vietnam from April 1971 to March 1972.  He is therefore legally presumed to have been exposed during such service to an herbicide agent such as Agent Orange, absent affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii) (2011).  As set forth above, however, kidney cancer is not among the enumerated diseases which are deemed to be associated with herbicide exposure for purposes of presumptive service connection.  See 38 C.F.R. § 3.309(e) (2011).  

Although the presumptive regulations do not avail the appellant, she may establish service connection based on exposure to Agent Orange, or other environmental hazard, with proof of actual direct causation between an established exposure and a post-service disease.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

In that regard, the record on appeal contains a November 2005 letter from a private physician who treated the Veteran during his lifetime.  The physician indicated that "[a]lthough there is no direct correlation in the literature, I feel that Agent Orange may have contributed to the development of renal cell carcinoma in this patient."  

Also of record is a November 2005 letter from another private physician who had treated the Veteran during his lifetime.  The physician noted that the Veteran had been diagnosed as having renal cell carcinoma and he indicated that it was his opinion that "it is at least as likely as not the veteran's exposure to Agent Orange and other chemical [sic] such as aviation fuel, gasoline, diesel fuel and kerosene are believed to be capable of causing his condition." 

Because neither physician provided a rationale their opinions, the probative value of such opinions may be limited.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (discussing factors for determining probative value of medical opinions).  Nonetheless, the Board finds that these opinions trigger VA's duty to obtain a medical opinion in connection with the claim.  38 U.S.C.A. § 5103A(a)(2) (West 2002); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding that in the context of a DIC claim, VA has an obligation to assist a claimant in obtaining evidence necessary to substantiate a claim, including a medical opinion, unless there is no reasonable possibility that such assistance would aid in substantiating the claim); see also DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008). 


Accordingly, the case is REMANDED for the following action:

1.  After providing the appellant and her representative with the appropriate notification and the opportunity to respond, the RO should adjudicate the claim of service connection for kidney cancer for purposes of accrued benefits.  If the benefit sought is granted, the RO should proceed with appropriate action on the appellant's claim for DIC based on service connection for the cause of the Veteran's death.  If the claim of service connection for kidney cancer for purposes of accrued benefits is denied, the appellant and her representative should be notified in accordance with applicable law and given the appropriate opportunity to appeal.  

2.  In the event the appellant's claim of service connection for kidney cancer for purposes of accrued benefits is denied, the RO should also proceed with appropriate development with respect to her claim of service connection for the cause of the Veteran's death.  This action should include forwarding the Veteran's claims folder to an appropriate medical professional for the purpose of obtaining an opinion addressing the cause of the Veteran's death.  After reviewing the claims folder in its entirety, the medical professional should be asked to provide an opinion as whether it is at least as likely as not that the Veteran's fatal kidney cancer was causally related to his active service or any incident therein, including presumed exposure to Agent Orange in Vietnam or reported exposure to other environmental toxins such as kerosene, antimalarial medications, or diesel fuel.  A complete rationale for all opinions should be provided.

3.  After conducting any additional development deemed necessary, the RO should readjudicate the claim, considering all the evidence of record.  If any benefit sought remains denied, the appellant and her representative should be provided a supplemental statement of the case and an appropriate period of time for response.

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


